 Case 2:03-cr-00031-JES Document 180 Filed 12/02/20 Page 1 of 8 PageID 1109




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                            CASE NO: 2:03-cr-31-FtM-29

PERRY JOHNSON


                                     ORDER

      This matter comes before the Court on defendant's Request for

Compassionate Release (Doc. #174) filed on November 20, 2020.               The

government filed a Response in Opposition (Doc. #176) on November

25, 2020.      The government also filed defendant’s 2019 and 2020

medical records under seal.         (Doc. #179.)

      On January 27, 2004, defendant proceeded to trial before a

jury in Fort Myers, Florida.              On February 2, 2004, the jury

returned verdicts of guilty for armed robbery of the Royal Palm

Bank and of Am South Bank (Counts One and Three), using and

carrying a firearm during and in relation to a crime of violence

and   in   furtherance   of   a   crime   of    violence   (Count   Two),   and

possession of pipe bombs in furtherance of a crime of violence

(Count Five), and the unregistered possession of the pipe bombs

(Count     Six).   (Doc.   #121.)      On    May   3,   2004,   defendant   was

sentenced to a term of 235 months as to Counts One and Three, a

concurrent term of 120 months as to Count Six, a term of 10 years

as to Count Two to be served consecutively to Counts One, Three,
 Case 2:03-cr-00031-JES Document 180 Filed 12/02/20 Page 2 of 8 PageID 1110



and Six, and a term of life as to Count Five to be served

consecutively to Counts One, Two, Three, and Six.               Count Four was

dismissed   on     motion   of   the   government.      (Doc.    #137.)       The

convictions were affirmed on appeal.               (Doc. #158.)      The Court

denied habeas relief under 28 U.S.C. § 2255.             (Doc. #161.)

       Exhaustion

       Defendant argued that is sentence should be reduced based on

a change in law with regard to the stacking of his sentence.

Defendant sought compassionate release in March 2020, when he

indicated that he was in reasonable health with no chronic medical

needs, in May 2020, and also in a June 2020 administrative appeal

on this basis.      (Doc. #174-1, pp. 1, 4, 8.)        The Warden denied his

request, and the Regional Director denied the appeal finding that

defendant is considered healthy or stable, under chronic care, and

that the sentencing concerns were not recognized for compassionate

release.    (Doc. #174-1, p. 2.)               Defendant states that he has

exhausted his administrative remedies, and the government concedes

that the merits of the motion may be considered.                (Doc. #176, p.

11.)

       Authority

       In the sentencing context, a district court has “no inherent

authority” to modify an already imposed imprisonment sentence.

United States v. Diaz-Clark, 292 F.3d 1310, 1315, 1319 (11th Cir.

2002).      “The    authority    of    a   district    court    to   modify   an



                                       - 2 -
 Case 2:03-cr-00031-JES Document 180 Filed 12/02/20 Page 3 of 8 PageID 1111



imprisonment sentence is narrowly limited by statute.” United

States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010).                    A

term of imprisonment may be modified only in limited circumstances.

18 U.S.C. § 3582(c).          Title 18 U.S.C. § 3582(c)(1)(A)(i), as

amended    by   the   First   Step   Act,    allows   a   court   to   modify   a

prisoner's sentence “in any case” if:

            (A) the court . . . upon motion of the
            defendant . . . may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in [18 U.S.C.] section 3553(a) to
            the extent that they are applicable, if it
            finds that—

            (i) extraordinary and compelling reasons
            warrant such a reduction. . . . and that such
            a reduction is consistent with applicable
            policy statements issued by the Sentencing
            Commission. . . .

18 U.S.C. § 3582(c)(1)(A)(i).         The “applicable policy statements

issued by the Sentencing Commission” are found in Section 1B1.13

of   the   U.S.   Sentencing    Guidelines     Manual     Application    Notes.

Section 1B1.13, Application Note 1, provides that “extraordinary

and compelling reasons exist under” the following circumstances

relevant here:

            (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal
            illness (i.e., a serious and advanced illness
            with an end of life trajectory). A specific
            prognosis   of   life  expectancy   (i.e.,   a
            probability of death within a specific time


                                     - 3 -
 Case 2:03-cr-00031-JES Document 180 Filed 12/02/20 Page 4 of 8 PageID 1112



           period) is not required. Examples include
           metastatic solid-tumor cancer, amyotrophic
           lateral sclerosis (ALS), end-stage organ
           disease, and advanced dementia.

           (ii) The defendant is—

           (I) suffering from       a   serious   physical    or
           medical condition,

           (II) suffering from a serious functional or
           cognitive impairment, or

           (III) experiencing deteriorating physical or
           mental health because of the aging process,
           that substantially diminishes the ability of
           the defendant to provide selfcare within the
           environment of a correctional facility and
           from which he or she is not expected to
           recover.

           . . .

           (D) Other Reasons.—As determined by the
           Director of the Bureau of Prisons, there
           exists   in    the   defendant's    case   an
           extraordinary and compelling reason other
           than, or in combination with, the reasons
           described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.       Defendant must also not be a danger

to the safety of any other person or to the community.                 Id.,

§1B1.13(2).     Thus, a defendant is eligible for compassionate

release if the district court finds “extraordinary and compelling

reasons” that are “consistent with this policy statement” Id. §

1B1.13(1), (3). If there are such “extraordinary and compelling

reasons” for compassionate release, the district court has the

discretion to reduce the defendant's term of imprisonment after

considering the applicable section 3553(a) factors.




                                   - 4 -
 Case 2:03-cr-00031-JES Document 180 Filed 12/02/20 Page 5 of 8 PageID 1113



       COVID-19 Concerns

       Defendant argues that he is at high risk for death from COVID-

19 as he is 62 years old, has hypertension, a heart issue, obesity,

high cholesterol, and he is a life-long heavy smoker.                       Defendant

states that he only had one non-violent infraction during the 18

years he has served, he does not use illegal substances, and he

was moved to a medium security facility.                  Defendant argues that

an extraordinary and compelling reason exists for a reduction in

his sentence based on his age and health concerns.

       The government submitted more current medical records for

this year reflecting no terminal illness, or a serious physical or

medical       condition     that     prevents       defendant    from       self-care.

Defendant was diagnosed with Hepatitis C, which is considered

resolved as of a September 2, 2020 encounter.                    (Doc. #179-1, p.

10.)       Defendant has hypertension and hyperlipidemia and his under

chronic care for these conditions.                  Defendant is not in a high

risk category based on his race or ethnicity as he is identified

as   white     on    his   medical     records. 1     Defendant       may   be   at   an

“increased risk” based on his smoking, but his body mass index

reflects      that    he   is   only    overweight 2 and        not   obese. 3        The


      1 See https://www.cdc.gov/coronavirus/2019-ncov/community/health-
equity/race-ethnicity.html
       2With a height of 6’ and a weight of 205, defendant has a BMI of 27.8,
placing      him      in      the     overweight      category.           See
https://www.cdc.gov/healthyweight/assessing/bmi/index.html
       3   See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-



                                         - 5 -
 Case 2:03-cr-00031-JES Document 180 Filed 12/02/20 Page 6 of 8 PageID 1114



government indicates that FCI Cumberland has only 1 inmate and 6

staff   members    with   confirmed        cases   of    COVID-19,    and    those

individuals have been isolated.            (Doc. #176, p. 15.)

      The Court finds that defendant’s medical records do not

support finding an extraordinary and compelling reason for a

reduction in sentence, and the mere presence of COVID-19 at the

institution alone is insufficient to support a finding of an

extraordinary and compelling reason for a reduction in sentence.

In addition to defendant’s failure to demonstrate an extraordinary

and compelling reason for a reduction in sentence, the Court has

concerns   about   the    danger    to    the   community     in   light    of   the

seriousness of the offenses, and the applicable Section 3553(a)

factors that weigh heavily against defendant.                The motion will be

denied on this basis.

      Stacking

      Defendant    also    argues        that   the     an   extraordinary       and

compelling reasons exists to resentence him without “the now

defunct stacking enhancement.”             Under Section 403 of the First

Step Act, Section 924(c)(1)(C) of Title 18 was amended to lower

the statutory mandatory minimum consecutive penalty.                       However,

“Congress expressly stated in the Act that the § 924(c) changes

“shall apply to any offense that was committed before the date of



precautions/people-with-medical-conditions.html



                                     - 6 -
 Case 2:03-cr-00031-JES Document 180 Filed 12/02/20 Page 7 of 8 PageID 1115



enactment of this Act, if a sentence for the offense has not been

imposed as of such date of enactment.” United States v. Buckner,

808 F. App'x 755, 764 (11th Cir. 2020) (citing First Step Act of

2018, Pub. L. No. 115-391, § 403(b), 132 Stat. 5194, 5222 (2018))

(emphasis in original).        See also United States v. Lewis, No.

613CR221ORL28KRS, 2020 WL 4583525, at *1 (M.D. Fla. Aug. 10, 2020),

reconsideration    denied,   No.   613CR221ORL28KRS,     2020   WL   5877134

(M.D. Fla. Oct. 2, 2020) (“Congress expressly declined to make the

amendment retroactive.”).

      As defendant was sentenced in 2004, “[b]y its plan language,

section 403” does not apply to defendant.           Willingham v. United

States, 805 F. App'x 815, 817 (11th Cir. 2020).           The Court finds

that the change in law does not constitute an extraordinary and

compelling reason for a sentence reduction despite some non-

binding   courts   outside   the   Eleventh    Circuit   finding     to   the

contrary.    See United States v. Arey, 461 F. Supp. 3d 343, 350

(W.D. Va. 2020) (collecting cases).        Congress specifically did not

make the elimination of “stacking” by Section 403 retroactive, as

recognized by Arey, and the Court declines to make an end-run

around Congress by applying it through “independent discretion.”

Id.   In Brooker, cited as Zullo by defendant, the Second Circuit

did not determine that the length of sentence alone would support

a finding of an extraordinary and compelling reason for a sentence

reduction, but rather that it could “weight in favor of a sentence



                                   - 7 -
 Case 2:03-cr-00031-JES Document 180 Filed 12/02/20 Page 8 of 8 PageID 1116



reduction”, along with other factors including age and COVID-19.

United States v. Brooker, 976 F.3d 228, 238 (2d Cir. 2020).             The

motion will also be denied under Section 403 of the First Step

Act.

       Accordingly, it is hereby

       ORDERED:

       Defendant's Request for Compassionate Release (Doc. #174) is

DENIED in its entirety.

       DONE and ORDERED at Fort Myers, Florida, this          2nd    day of

December, 2020.




Copies:
Counsel of Record




                                   - 8 -
